Citation Nr: 9907844	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a shell fragment wound of the right 
upper posterior chest, Muscle Group II.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residual scarring due to a shell fragment wound 
of the left knee.  

3.  Entitlement to an increased (compensable) disability 
evaluation for residuals of a shell fragment wound of the 
neck with retained foreign body.  

4.  Entitlement to an increased (compensable) disability 
evaluation for postoperative residuals of a right inguinal 
hernia, to include a separate compensable evaluation for a 
right postoperative scar.  

5.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
January 3, 1952.  He also served on active duty from January 
4, 1952, to May 1954 but was discharged under conditions that 
have been determined to make him ineligible for VA benefits 
based on this period of service.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, for additional development.  Following 
the requested development, the RO continued its previous 
denial of the claimed benefits.  

In its remand, the Board referred the issues of entitlement 
to increased ratings for post-traumatic stress disorder and 
residuals of a shell fragment wound of the pleural cavity to 
the RO for appropriate consideration, noting that these 
issues were inextricably intertwined with the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disabilities (total compensation rating).  
The record shows that the RO considered these issues only in 
relation to the veteran's claim for a total compensation 
rating.  The Board observes, however, that the veteran's 
representative in written arguments dated in December 1998 
and January 1999 stated that the RO had satisfied the Board's 
August 1997 remand and that the case was now ready for final 
appellate disposition.  The Board notes that duly authorized 
representatives have authority under the law to act on behalf 
of their claimants.  See, e.g., 38 U.S.C.A. § 7105(b)(2) 
(accredited representative may file notice of disagreement or 
substantive appeal on behalf of claimant); 38 C.F.R. § 20.204 
(representative may withdraw notice of disagreement or 
substantive appeal filed by representative); 38 C.F.R. 
§ 20.1304(c) (representative may waive initial RO 
consideration of evidence received after case has been 
certified to Board).  It would seem to follow that the 
representative may effectively waive consideration of issues 
previously waived where, as here, the representative deems it 
to be in the best interest of the claimant to do so.  
Moreover, in a memorandum to the RO dated in September 1998, 
the representative stated that the veteran had contacted the 
accredited representative and had requested that the 
representative notify the RO that he had no additional 
evidence to submit on his pending appeal and did not wish to 
wait the full sixty days before "preparing" his case for 
review by the Board.  The Board therefore finds that any 
defect in the development of the case below has been 
effectively waived.  

In August 1997, the Board also referred to the RO for 
appropriate action the issue of clear and unmistakable error 
in a rating decision of April 1955.  It was contended on 
behalf of the veteran that the RO committed clear and 
unmistakable error in failing to grant a separate 20 percent 
evaluation under Diagnostic Code 5302 for muscle group damage 
resulting from a through-and-through wound sustained in 
combat.  That issue has not yet been adjudicated and is 
referred to the RO for action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is right handed.  

3.  Service-connected residuals of a shell fragment wound of 
the right upper posterior chest, Muscle Group II, are 
productive of an asymptomatic scar and no more than moderate 
muscle impairment.  

4.  In February 1993, the Board denied service connection for 
shrapnel wound residuals affecting the lower extremities 
other than scarring of the left knee; that decision was not 
appealed.  

5.  The veteran has scarring of the left knee as a residual 
of his service-connected shell fragment wound that is now 
asymptomatic.  

6.  Service-connected residuals of a shell fragment wound of 
the neck are productive of asymptomatic scarring and retained 
foreign body without evidence of any more than slight muscle 
injury or of any significant functional impairment as a 
result of the wound.  

7.  The service-connected residuals of right inguinal hernia 
repair (other than an operative scar) are asymptomatic.  

8.  A right operative hernia scar is nonadherent and tender 
on objective demonstration.  

9.  Service connection is also in effect for post-traumatic 
stress disorder, rated 30 percent disabling, and for 
residuals of a shell fragment wound of the pleural cavity 
with retained foreign body, rated 20 percent disabling; a 
combined service-connected evaluation of 60 percent is in 
effect.  

10.  The veteran has a 10th grade education and many years of 
occupational experience as a switchman for a railroad, from 
which he retired in 1982; he also has subsequent experience 
in security and car sales.  He last worked full time in 1982.  

11.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a shell fragment wound of the right 
upper posterior chest, Muscle Group II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5302 (1998).  

2.  The criteria for a disability evaluation in excess of 10 
percent for scarring of the left knee as a residual of a 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998).  

3.  The criteria for an increased (compensable) evaluation 
for residuals of a shell fragment wound of the neck with 
retained foreign body have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1998).  

4.  The criteria for an increased (compensable) evaluation 
for postoperative residuals of a right inguinal hernia (other 
than an operative scar) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7338 (1998).  

5.  The criteria for a separate 10 percent evaluation for a 
right operative hernia scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).  

6.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

A.  Residuals of shell fragment wounds

Factual Background

The service medical records show that the veteran sustained 
penetrating shell fragment wounds of the right upper 
posterior chest, midline and right lower chest, and right 
shoulder without nerve or artery involvement from enemy 
mortar fire in Korea in February 1951.  He was evacuated to a 
field hospital where X-rays showed a right hemothorax with a 
metallic foreign body.  A thoracentesis was performed with 
the aspiration of old blood from the right chest.  The wound 
was then debrided and dressed.  He received antibiotics 
intramuscularly, and his postoperative course was described 
as good.  On admission to a service hospital in Japan, he 
appeared to be in fairly good condition.  Although there was 
moderate dullness in the right lung base, there was no 
dyspnea, and the wound appeared to be in good condition.  He 
was, however, observed for pneumonitis around the metallic 
foreign body in his right lung.  The foreign body was 
considered borderline for removal.  By the end of the fifth 
week of hospitalization, it was reported that his lung was 
clear, and the veteran was returned to general duty for 
reconditioning.  He was returned to full duty in early April 
1951, less than two months following his shell fragment 
wounds.  

In May 1951, the veteran sustained a penetrating shell 
fragment wound of the "right" leg at the knee, without 
artery or nerve involvement, as a result of enemy artillery 
fire.  He was treated initially with a dry sterile dressing 
and was transferred to a mobile surgical hospital, where it 
was reported that X-rays revealed no fractures.  He was 
transferred to a hospital ship, apparently to convalesce, and 
was returned to duty at the end of May 1951, about 10 days 
following his wounding.  

In November 1951, the veteran was seen in consultation 
because of a two-week history of blood in his sputum.  An 
examination was essentially negative, however, except for X-
rays which showed an elongated metallic fragment in the right 
chest opposite the aortic knob between the second and third 
ribs.  In June 1952, he was referred to the chest clinic for 
complaints of intermittent brief sharp pains of the lower 
chest which were diffuse, lasting only a few seconds and 
occurring usually after lying down at night.  On examination, 
a 2-centimeter diameter area of scarring just to the right of 
the 2nd thoracic vertebra.  A chest film at that time 
reportedly was interpreted as revealing "evidence of a 
fracture of [the] second rib at attachment with [the] spine.  
And one metallic foreign body in the right mid chest in the 
anterior lung parenchyma."  The chest pain, however, was not 
attributed to the wound but was thought to be psychosomatic 
or of some other etiology.  Additional chest X-rays were 
reviewed in July 1952, and it was felt that the old fracture 
and reaction at the attachment of the second rib to the spine 
was unrelated to his lower chest pain and probably also 
unrelated to the right upper chest pain.  The metallic 
foreign body in the anterior part of the right mid lung 
measured about 2 x .05 centimeters and was entirely clear of 
any surrounding tissue reaction.  The examiner stated that 
the veteran was not to return to the clinic unless other 
indications arose.  

In August 1952, however, the veteran was admitted by 
ambulance complaining of abdominal pain on the right side.  
The veteran's story was characterized as extremely vague.  He 
was somnolent and often difficult to arouse.  He gave the 
impression but not the history of alcohol or drug 
intoxication, although alcohol was not smelled on his breath.  
The service examination report dated in May 1954 reveals 
complaints of aches and pains in the right shoulder, as well 
as a history of a shell fragment wound of the back and a 
shell fragment wound of the left leg.  

When the veteran was examined by VA in March 1955, he 
complained of intermittent pain in the right chest that 
becomes worse on exertion.  He reported that he had recently 
spit up some blood.  He stated that his injured left leg did 
not bother him too often, although when he would work hard, 
he would get a dull ache in the leg.  However, he currently 
had no limitation of motion of the knee joint.  It was 
reported that he was right handed.  An examination of the 
back revealed only one wound scar at that time, despite the 
way the diagnosis was worded in the service medical records.  
The veteran stated that as far as he knew, there was only one 
wound in the back, which was a well-healed, slightly 
depressed but nonadherent scar of the right upper back, just 
a little to the right of the midline.  The examiner stated 
that from the history, it apparently penetrated into the 
right lung where the foreign body still remained.  There were 
no abnormal physical findings on examination of the chest.  
Chest X-rays showed a linear metallic fragment about 3 x 5 x 
20 millimeters in size in the anterior lower portion of the 
right upper lobe without evidence of surrounding lung 
reaction.  A number of small metallic fragments were 
visualized in the deep soft tissues of the neck just behind 
the 1st rib.  The lung fields appeared clear, and the cardiac 
shadow was of normal configuration.  An examination of the 
left lower extremity, which the examiner stated was the one 
that was wounded, showed a well-healed oval scar right over 
the lateral aspect of the patella that could be covered with 
a dime.  About one inch below this scar was an oval scar one 
inch long and a quarter of an inch wide, reportedly as a 
result of the removal of the shell fragment.  The examiner 
said that there appeared to be no impairment of function of 
the left knee or left lower extremity.  The pertinent 
diagnoses were a shell fragment wound scar of the posterior 
chest with a retained foreign body in the right lung and 
neck, and shell fragment wound and surgical scars of the left 
knee.  

By a rating decision dated in April 1955, service connection 
was granted for a shell fragment wound scar and moderate 
pleural cavity injury with retained foreign body, and a 20 
percent evaluation was assigned under Diagnostic Code 6818, 
effective from May 1954.  Service connection was also 
established for a shell fragment wound scar of the left knee 
and for multiple minute scars of the neck with retained 
foreign bodies.  A noncompensable rating was assigned for 
these shell fragment wound residuals, effective from May 
1954.  

When examined by VA in October 1969, the veteran reported 
that he had injured his back at work in April 1969.  It was 
stated that this was a limiting factor in his capability for 
activity.  Objective findings with respect to the chest wound 
were consistent with those described on his initial VA 
examination following service.  It was reported that he had a 
scar measuring an inch and a half in length at the lateral 
aspect of the superior border of the left knee but that the 
range of motion of the left knee was normal.  There was no 
grating, and no swelling or tenderness was present.  There 
was no ligamentous weakness.  The examiner said that the knee 
was essentially within normal limits at that time.  X-rays 
showed evidence of fracture, dislocation or bone or joint 
abnormality of the left knee.  The pertinent diagnoses were 
gunshot wounds of the right pleural cavity, posterior neck 
and left knee without clinically significant pulmonary 
disease or clinically significant abnormality of the left 
knee, neck or cervical spine.  

On a VA neurosurgery consultation in August 1988, the veteran 
had chronic multiple complaints of total body pain and 
aching.  He complained of neck pain with numbness of the 
upper extremities, circumferential and diffuse.  He also 
complained of weakness without bowel or bladder dysfunction 
or exacerbation with Valsalva.  The veteran, it was reported, 
had an accident six years previously when he was thrown from 
a railroad (car).  On VA psychiatric examination in July 
1989, it was reported that the veteran injured his legs, hip 
and back in 1982 when he was thrown off a railroad car into a 
concrete pit.  He had not worked since.  The diagnoses on 
Axis I included post-traumatic stress disorder, and alcohol 
dependence.  On general medical examination at that time, the 
left knee was found to be symptomatic, and a 10 percent 
evaluation was granted for shell fragment wound scarring of 
the left knee under Diagnostic Code 7804, effective from June 
1988.  It is notable, however, that the examiner commented 
that the veteran's subjective symptoms were out of proportion 
to the objective findings, although he had actual organic 
pathology.  Similarly, the VA orthopedic examiner in February 
1992 diagnosed a history of subjective knee pain with minimal 
manifestations of pathology and raised the question whether 
there was an overlying functional disorder.  

In a decision dated in February 1993, the Board denied 
service connection for shrapnel wound residuals affecting the 
lower extremities other than scarring of the left knee.  The 
veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7266 (West 1991 & Supp. 1998).  Although 
the Board also denied a rating in excess of 20 percent for 
residuals of a pleural cavity injury, a separate 20 percent 
evaluation was assigned for muscle injury resulting from a 
shrapnel wound of the right posterior chest.  The RO 
implemented this decision in a rating determination the 
following month, assigning a separate 20 percent evaluation 
for the muscle injury under Diagnostic Code 5302 of the 
rating schedule, effective from June 1988.  

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective on July 3, 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  A version more favorable to 
the veteran is therefore not present in this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

1.  Right upper posterior chest wound

As indicated above, the veteran is right handed.  The shell 
fragment wound of the right upper posterior chest involving 
Muscle Group II thus involves the dominant upper extremity.  
Under Code 5302, a 20 percent rating is warranted for 
moderate injury to Muscle Group II (extrinsic muscles of the 
shoulder girdle) of the major upper extremity; a 30 percent 
evaluation requires moderately severe injury; a 40 percent 
rating requires severe injury.  38 C.F.R. § 4.72, Diagnostic 
Code 5302.  

The cardinal symptoms of muscle disability are weakness, 
fatigue-pain, uncertainty of movement, while the cardinal 
signs of muscle disability are loss of power, lowered 
threshold of fatigue and impairment of coordination.  38 
C.F.R. § 4.54 (effective prior to July 3, 1997, now set forth 
at 38 C.F.R. § 4.56(c) (1998)).  

The rating schedule provides that moderate muscle disability 
is shown by through-and-through or deep penetrating wounds of 
relatively short track by a shrapnel fragment with signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, together with complaints of one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue, and fatigue-pain after moderate use 
affecting the particular functions controlled by the injured 
muscles.  38 C.F.R. § 4.56(b) (effective prior to July 3, 
1997).  

Moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence shows hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file shows consistent complaint of the cardinal 
symptoms of muscle wounds.  Objective findings include 
entrance scars that are relatively large and so situated as 
to indicate the track of the missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia or moderate loss of muscle substance or 
moderate loss of the normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(c) (effective prior to July 3, 1997).  

Under the rating schedule, as amended, moderately severe 
muscle disability from a missile wound contemplates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records 
or other evidence shows hospitalization for a prolonged 
period for treatment of the wound.  The record shows 
consistent complaint of the cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (1998).  

On VA orthopedic examination in October 1997, the veteran 
complained of difficulty lifting his arm due to pain from his 
right posterior chest shrapnel wound.  On examination, 
however, he had abduction of both shoulders to 90 degrees and 
external rotation of both shoulders to 90 degrees.  He had 
internal rotation to 60 degrees, bilaterally, together with a 
positive impingement sign and pain on supraspinatus testing.  
He had a negative drop arm test, bilaterally.  Although X-
rays have visualized retained foreign body in the right 
chest, the actual muscle damage from this wound does not 
appear to have resulted in any more than moderate muscle 
injury under Code 5302.  On VA examination in April 1994, the 
examiner identified the muscles injured by the penetrating 
shell fragment as in the rhomboid area.  These muscles are 
rated under Code 5302, but in April 1994, the veteran had 
abduction of his shoulders to 180 degrees and flexion of the 
shoulders to 160 degrees.  Although these motions were 
accomplished slowly and with effort, they nevertheless 
represented nearly full range of motion at that time.  

Normal range of motion of the shoulder on forward elevation 
(flexion) is from zero degrees (arm at side) to 180 degrees 
(arm straight overhead); 90 degrees of flexion is achieved 
when the arm is parallel with the floor.  38 C.F.R. § 4.71, 
Plate I.  Normal abduction of the shoulder is from zero 
degrees to 180 degrees.  Id.  Normal internal or external 
rotation of the shoulder is from zero degrees to 90 degrees.  
Id.  

Although the veteran had decreased range of motion of the 
right shoulder on more recent examination, the overall 
disability picture with respect to the right upper posterior 
chest wound is not shown to result in any more than moderate 
muscle impairment.  The range of motion currently 
demonstrated warrants no more than a 20 percent evaluation 
under Diagnostic Code 5201 for limitation of arm motion.  

Although the injury to Muscle Group II could be evaluated 
under more than one diagnostic code, the rule against 
pyramiding precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation.  38 
C.F.R. § 4.14 (1998).  Rather, the diagnostic code is applied 
that best reflects the overall disability picture shown for 
the specific anatomical part involved.  The service-connected 
evaluation is assigned that most accurately reflects the 
degree of functional impairment shown by the evidence of 
record.  The Board is of the opinion that the 20 percent 
evaluation currently assigned for the right posterior chest 
wound reflects the degree of functional impairment actually 
demonstrated in this case.  38 C.F.R.  §§ 4.10, 4.40, 4.45 
(1998).  The Board notes that the factors considered in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), for evaluation of a 
joint injury - in that case a shoulder disorder - were 
adopted from the criteria used to evaluate muscle injuries 
under the rating schedule.  See 38 C.F.R. § 4.56(c). In this 
case, the present 20 percent evaluation contemplates any 
functional impairment resulting from pain.

It is important to note, moreover, that the orthopedic 
examiner found no significant scarring or paraspinal spasm or 
tenderness in the mid-thoracic spine attributable to the 
veteran's shrapnel wound.  Indeed, the examiner found that 
the veteran's current shoulder complaints were secondary to 
an impingement syndrome and were in no way related to the 
intra-thoracic shrapnel wound that the veteran sustained 
during the Korean war.  This is not to say that the veteran 
did not sustain a significant wound; it is only to find that 
the evaluation currently in place accurately compensates the 
veteran for the degree of functional impairment that that 
wound has caused.  The use of manifestations not resulting 
from the service-connected injury is precluded under 38 
C.F.R. § 4.14 in rating the service-connected disability.  

On VA examination in February 1998, the examiner said that 
the veteran had a 3-centimeter pitted scar on the right 
medial scapula that had some elevation on the superior border 
and was firm.  He had had no recent inflammation or edema of 
the scar.  The scar coloration was described as tan to 
hypopigmented, and there was some disfigurement present.  He 
complained of some difficulty lifting the right scapula and 
extending the right arm.  The veteran felt that this was 
related to his shrapnel wound in service, but he is not 
legally competent to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

On VA examination in May 1998, the veteran had a depressed 
4.0 by 1.5-centimeter scar, which was nontender to light 
pressure.  The scar was flat, adherent down into the 
subcutaneous tissue and somewhat thickened, but it did not 
seem to be immobile or fixed to bone or muscle.  There did 
not seem to be any underlying tissue loss or inflammation, 
edema or keloid formation.  Although the veteran complained 
of some difficulty lifting his arm above his head, the 
examiner did not believe that that was related to his scar.  
The examination findings in February and May 1998 thus appear 
to be consistent with those of the orthopedic examiner in 
October 1997.  These findings do not provide a basis for a 
separate compensable evaluation for the wound scar itself.  
See 38 C.F.R. § 4.118, diagnostic codes 7803 and 7804.  It 
follows that a rating in excess of 20 percent for residuals 
of a shell fragment wound of the right upper posterior chest 
is not warranted.  

2.  Scarring of the left knee

The veteran is service connected only for scarring of the 
left knee.  As indicated above, consideration of functional 
impairment resulting from nonservice-connected factors is 
precluded by regulation.  

On VA examination in April 1994, the veteran complained of 
left knee pain aggravated by walking, standing and sitting, 
although improved with medication.  An examination revealed a 
2-centimeter well-healed scar that was "almost visually 
imperceptible."  The left knee scar was found to be 
essentially asymptomatic on clinical examination.  The 
examiner felt that it was probable that no muscles were 
penetrated as a result of the knee wound.  The knees had full 
active range of motion.  X-rays of the left knee showed 
degenerative change in the left knee with multiple small 
osteochondromata.  The pertinent diagnosis was shell fragment 
wound of the left knee with retained foreign body.  

On VA orthopedic examination in October 1997, the veteran 
complained of pain in the left knee as a result of shrapnel 
injury.  He also complained of swelling with increased 
activity and of the sensation of giving way, although not of 
frank instability.  X-rays of the left knee were interpreted 
as showing some mild degenerative joint disease and joint 
space narrowing, particularly medially with some 
calcification of the posterior horn of the medial meniscus 
versus free bodies, which the examiner said could not be 
determined on X-rays.  (VA X-rays of the left knee in May 
1997 were interpreted by the radiologist as positive only for 
vascular calcification in the knee and evidence of possible 
loose bodies within the joint.)  Clinical examination, 
however, was largely unremarkable, except for positive medial 
and lateral joint line tenderness and some loss of full knee 
flexion, which was to 120 degrees, bilaterally.  The normal 
range of motion of the knee is from zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II (1998).  The examiner assessed left 
knee pain but remarked that this appeared to result from a 
degenerative process.  Although the veteran had what the 
examiner described as "minor punctate shrapnel injuries 
along the anterior aspect of his knee," no frank gross 
scarring that would limit motion or function was found.  The 
examiner stated that the veteran's symptoms were 
"patellofemoral degenerative in nature" and that he doubted 
that the radio-opacities visible on X-rays were frank loose 
bodies because the veteran denied any frank locking 
complaints and most of his problems were giving out.  
Moreover, the veteran had no intra-articular effusion.  It 
appears that his opinion was based on a review of the claims 
file as well as examination findings.  

On examination by VA in February 1998, the veteran complained 
of tender scars and decreased mobility.  He had a one-
centimeter scar on the left knee.  There were no ulcerations 
or breakdown of the skin, and the scar coloration was tan or 
hypopigmented.  He had some shrapnel imbedded in the left 
knee and some discomfort and difficulty extending the knee.  

On VA examination in May 1998, the veteran had scars on the 
left lateral knee that measured one to two centimeters, were 
flat, supple "and really non-palpable," according to the 
examiner.  They were also nontender to light pressure, and 
there were no ulcerations or breakdown of the skin.  No 
significant underlying tissue loss was appreciated.  There 
was no inflammation, edema or keloid formation.  The knee 
scars blended into the surrounding skin and did not appear to 
result in any significant limitation of function.  The 
examiner found the left knee scars to be essentially 
asymptomatic.  

The shell fragment wound scar of the left knee is rated as 10 
percent disabling under Diagnostic Code 7805, apparently 
because the RO felt that the shrapnel wound had resulted in 
some limitation of function of the knee.  Certainly there is 
evidence of some limitation of left knee flexion and perhaps 
some difficulty on extension.  However, it is apparent that 
the service-connected left knee disability results in only 
slight knee impairment and that any residual disability 
results from factors, such as a degenerative process in the 
knee, that are unrelated to the shrapnel wound in service.  
The Board notes that the veteran sustained contusions to both 
of his knees when he fell from a railroad car into a concrete 
pit in 1982.  The Board is of the opinion that a basis for a 
rating in excess of the 10 percent evaluation currently 
assigned is not shown.  

3.  Shell fragment wound of the neck with
retained foreign body

On VA examination in April 1994, the veteran complained that 
his neck and arms always bothered him and that he could not 
raise his arms without neck pain.  He said that the pain was 
present practically all the time and that it was aggravated 
by reaching, slipping, picking up objects or "almost 
anything I do."  The pain improved with arthritis pills.  X-
rays of the cervical spine visualized some mild degenerative 
change with some spurring of the vertebral margins at the C5-
6 levels.  The radiologist also identified what he described 
as "[s]ome tiny pin point shrapnel fragments" present in 
the right lower neck area and another small fragment of 
similar size projected over the mandible.  X-rays also showed 
minimal early spurring in the mid and lower dorsal spine.  
The pertinent diagnosis was status post shell fragment wound 
of the neck, which the examiner seemed to identify with the 
shrapnel wound of the right upper posterior chest.  

VA X-rays in May 1997 visualized a retained metallic foreign 
body in the right neck region.  However, when the veteran 
underwent VA orthopedic examination in October 1997, a review 
of the veteran's X-rays resulted in the examiner's opinion 
that they showed a multilevel spondylitic disease and 
degenerative disk disease extending from C2 through C7, but 
there were no gross traumatic spinous fractures.  Although 
the veteran complained of some daily neck pain along the 
posterior aspect of his neck, as well as some neck spasms, 
since his injuries in service.  He stated that the pain had 
progressively worsened but had significantly worsened over 
the previous three to four years.  An examination of the neck 
revealed a 2-centimeter well-healed scar from shrapnel at 
about the right aspect of the T1 spinous process that was 
nontender to palpation.  The veteran was able to forward flex 
his cervical spine to 75 degrees.  He had backward extension 
to 20 degrees and rotation to 60 degrees, bilaterally.  He 
had lateroflexion to 20 degrees, bilaterally, with complaints 
of pain.  The pertinent assessment was cervical degenerative 
disk disease that was "in no way related to any shrapnel 
injury sustained while [the veteran was] in the service."  
His symptoms were felt to be most consistent with a long-term 
degenerative process resulting from age.  

When the veteran was examined by VA in February 1998, a 
number of six to eight-millimeter pitted scars were noted on 
the right deltoid muscle and left clavicle.  The veteran 
complained that the scars tended to be very firm, hard, and 
tender, although there were no ulcerations or breakdowns of 
the skin.  There was no inflammation, edema or keloid 
formation with respect to the scars, which were felt to be 
tan to hypopigmented in coloration.  

When examined by VA in May 1998, the veteran complained of 
tender scars and said that he was unable to lift his arms 
above his shoulders because of the scars on his back.  
However, the examiner found the scars to be essentially 
asymptomatic and to result in essentially no limitation of 
function.  

The record shows that the veteran injured his neck and back 
when he was thrown from a railroad car in October 1982.  When 
evaluated by an assistant professor of medicine at the 
University of Louisville in August 1987, the veteran 
indicated that had no history of significant chronic medical 
problems until his fall from a train car at work.  He 
reported that since that time, he had been experiencing pain 
in his joints, including pain in the posterior portion of his 
neck radiating to the shoulders.  

As with the left knee disability, the RO has rated the neck 
disability under Diagnostic Code 7805, assigning a 
noncompensable evaluation because of the absence of any 
significant functional limitation resulting from the shrapnel 
wound of the neck.  There is evidence that the veteran's post 
service neck complaints arose from an injury sustained in a 
work-related accident in 1982. In addition, the orthopedic 
examiner in October 1997 attributed the veteran's current 
symptoms to cervical degenerative disk disease that was a 
result of aging and was in no way related to his shrapnel 
injury in service.  

Although the record demonstrates that there is a retained 
foreign body in the neck region, it is not precisely clear 
which of several muscle groups affecting neck movement are 
affected.  See 38 C.F.R. § 4.73, diagnostic codes 5320, 5322, 
5323.  Under each of these diagnostic codes, however, a 
noncompensable evaluation is warranted for slight injury to 
the muscle group, while a 10 percent evaluation requires 
moderate injury to the muscle group.  It is apparent from the 
opinion of the orthopedic examiner that the veteran's current 
neck pathology is due to nonservice-connected disability and 
that any injury to the muscle group from a retained foreign 
body is no more than slight.  In these circumstances, there 
is no basis for a compensable rating for the shrapnel injury 
of the neck, nor is there a basis for elevating the rating 
for the right upper posterior back wound to the next higher 
evaluation as a result of the neck wound.  See 38 C.F.R. 
§ 4.55(e) (1998).  Finally, the Board observes that the 
factors considered in DeLuca have no application, despite the 
presence of restricted cervical spine motion, as that limited 
motion is not shown to be due to the service-connected 
shrapnel wound.  

B.  Postoperative residuals of a right inguinal hernia

The service medical records show that the veteran was 
hospitalized in March 1949 for surgical repair of a right 
inguinal hernia without apparent complication.  When examined 
for separation in December 1951, a healed right hernioplasty 
scar was noted.  A healed right herniotomy scar was also 
observed when the veteran was initially examined by VA in 
March 1955.  The pertinent diagnosis was postoperative right 
inguinal hernia.  

In a rating decision dated in  April 1955, service connection 
was established for the postoperative right hernia scar.  The 
disability was rated zero percent disabling, effective from 
the date of his original claim for VA compensation benefits 
in May 1954, and that evaluation has remained in place ever 
since.  

The disability is rated under Diagnostic Code 7338 of the 
rating schedule, which provides that a noncompensable 
evaluation is warranted for a small, reducible inguinal 
hernia; for one which is without true hernia protrusion; and 
for any preoperative inguinal hernia which is remediable.  A 
10 percent evaluation is warranted for a recurrent 
postoperative inguinal hernia which is readily reducible and 
is well supported by a truss or belt.  A 30 percent 
evaluation is warranted for a small recurrent postoperative 
hernia, or an unoperated irremediable hernia, which is not 
well supported by a truss or is not readily reducible.  38 
C.F.R. § 4.114, Code 7338.  

On a VA gastrointestinal examination in April 1994, the 
veteran had no complaints.  A history of status post right 
inguinal hernia repair was noted, but objective findings on 
examination revealed only the presence of a scar in the right 
inguinal area compatible with a history of hernia repair.  No 
hernia was present, nor was the scar shown to be ulcerative, 
painful or tender on palpation, or to result in any 
impairment of the part affected.  

On VA examination in May 1998, the veteran complained that 
his right inguinal hernia scar was painful to touch.  The 
scar was noted to be 10 to 15 centimeters in length and to be 
flat, atrophic and normal appearing.  There was no 
inflammation, edema or keloid formation as a result of the 
scar.  38 C.F.R. § 4.118, Code 7803.  The scar was supple, 
although somewhat depressed.  However, there appeared to be 
no significant underlying tissue loss due to the scar.  
Although the examiner was unable to detect any limitation of 
function as a result of the right operative hernia scar, 38 
C.F.R. § 4.118, Code 7805, he found that the hernia scar was 
tender with pressure.  38 C.F.R. § 4.118, Code 7804.  There 
is thus objective demonstration that the veteran's 
postoperative hernia scar on the right is nonadherent, and 
hence superficial, and that it is currently symptomatic, 
although the hernia itself does not appear to be recurrent or 
to result in any functional impairment.  A separate 
compensable rating for the hernia scar under the holding of 
the Court in Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994), is therefore warranted.  

C.  Total compensation rating based on unemployability

A total compensation rating based on unemployability may be 
assigned where the schedular rating for the service-connected 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities render the veteran unable 
to secure or follow a substantially gainful occupation.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The record shows that service connection is in effect for 
post-traumatic stress disorder, rated 30 percent disabling; 
residuals of a shell fragment wound of the pleural cavity 
with retained foreign body, rated 20 percent disabling; 
residuals of a shell fragment wound of the right upper 
posterior chest, Muscle Group II, rated 20 percent disabling; 
residuals of a shell fragment wound of the left knee, rated 
10 percent disabling; postoperative residuals of a right 
inguinal hernia, with the operative scar now rated as 10 
percent disabling, and residuals of a shell fragment wound of 
the neck with retained foreign body, rated zero percent 
disabling.  A combined service-connected evaluation of 60 
percent, which has been in effect since April 1990, is 
unchanged by the grant herein of a 10 percent evaluation for 
the operative right hernia scar.  See 38 C.F.R. § 4.25 
(1998).  The record also shows that the veteran has a 10th 
grade education and many years of occupational experience as 
a switchman for a railroad, from which he retired in 1982.  
He also has experience in security and car sales.  He last 
worked full time in 1982.  

Although it is contended that the combined effect of the 
veteran's service-connected disabilities is to render him 
unemployable, the evidence of record does not support this 
contention.  Although he has post-traumatic stress disorder, 
recent examination findings do not show this to be any more 
disabling than the level of disability currently assigned.  
Indeed, on VA psychiatric examination in October 1997, the 
examiner stated that, based on the psychiatric interview and 
his review of the claims file, he could find no set of 
symptoms that would justify an increase in the veteran's 
current 30 percent rating for post-traumatic stress disorder.  
The examiner stated that the veteran's current symptoms were 
minimal.  He reported that he had also examined the veteran 
in April 1994 and that since that time, he had had no 
psychiatric treatment of any kind - no therapy, counseling, 
medications or psychiatric hospitalizations.  The examiner 
said that the veteran had not sought and did not desire any 
kind of psychiatric treatment.  The examiner noted that when 
he asked the veteran about his problems, complaints and 
difficulties, he did not relate any kind of psychiatric or 
emotional problems voluntarily.  It was only when the 
examiner asked the veteran about his distressing memories 
that he brought those symptoms to light.  Although the 
examiner did not dispute the diagnosis of post-traumatic 
stress disorder, or the 30 percent rating currently in place, 
he stated that the veteran manifested no current symptoms of 
a psychiatric illness of any kind during the psychiatric 
interview.  He was not agitated, irritable, or hyperalert.  
He did not show any kind of emotional lability, nor was he 
depressed.  He was not psychotic and did not show signs or 
symptoms of social avoidance or isolation, except insofar as 
his increasing medical problems made it difficult for him to 
get around.  His current Global Assessment of Functioning 
(GAF) score was 70 to 72.  GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  Under DSM-IV, a GAF score of 70 to 72 
indicates the presence of some mild psychiatric symptoms with 
some mild impairment in social, occupational or school 
functioning but generally indicates that the individual is 
functioning pretty well.  

In light of the recent examination findings and the opinion 
of the examiner in October 1997, as well as the other 
evidence of record, it is apparent that the veteran's 
service-connected psychiatric disorder does not result in 
significant occupational or social functioning at present.  

Moreover, it is relevant to the issue of employability that 
the psychiatric examination in October 1997 revealed no 
deficits in the veteran's general level of cognitive 
functioning, thus indicating that his mentation is adequate 
for the tasks of sedentary employment.  It was also reported 
that the veteran retired from the railroad in 1982 because of 
medical problems.  The history elicited, however, shows that 
the numerous medical problems with which the veteran is now 
burdened are mostly unrelated to service.  These include a 
history of anemia, hypothyroidism, diabetes controlled by 
diet, and a history of peptic ulcer disease.  (Chest X-rays 
by VA in July 1992 visualized the presence of surgical clips 
in the epigastric area.)  He also complained of declining 
visual acuity, especially in his left eye.  

With respect to the service-connected pleural cavity injury, 
a VA pulmonary examination in April 1994 showed that although 
the veteran had a productive cough, he was in no acute 
distress and had a symmetrically developed chest that was 
fully expansive to inspiration.  His lungs were clear to 
auscultation.  Although X-rays visualized the presence of a 2 
x 1/2-centimeter shrapnel fragment embedded in the right lung, 
with small fragments present over the right upper thoracic 
area, the heart size was within normal limits and the lungs 
were free of acute disease.  There were calcified hilar nodes 
and an occasional granuloma seen, but pulmonary function 
tests were interpreted as normal, as were pulmonary function 
tests performed in December 1991.  Moreover, a VA cardiology 
examination in January 1992, which included a Thallium stress 
test, culminated in the impression that there was no evidence 
that the veteran's pleural cavity injury affected his cardiac 
status.  

Pulmonary function tests performed by VA in September 1997 
reveal a forced expiratory volume in one second of 82 percent 
of predicted following a bronchodilator, and a ratio of 
forced expiratory volume in one second to forced vital 
capacity of 79 percent of predicted following a 
bronchodilator.  It was also reported that the veteran had a 
diffusion capacity of the lung for carbon monoxide of 94 
percent of predicted pre-bronchodilator.  (The final rule 
implementing the change in rating criteria for respiratory 
disorders indicates that the service-connected evaluation is 
to be based on the post-bronchodilator value.  61 Fed. Reg. 
46,720, 46,723 (1996)).  The pulmonary function tests were 
interpreted as showing a mild ventilatory defect with a 
normal diffusion study.  The pulmonary examiner in October 
1997 was of the opinion that the veteran demonstrated mild 
impairment of his pulmonary function and oxygenation due to 
trauma to his chest, but he was also of the opinion that the 
veteran's chronic productive cough was of uncertain etiology.  
The examiner thought the veteran had bronchitis, although it 
was noted that he was not a smoker and that there was the 
possibility of bronchiectasis related to his previous chest 
injury.  However, there was no evidence of airway obstruction 
to account for this, and the examiner thought the history of 
snoring and possible apneic episodes raised the possibility 
of obstructive sleep apnea.  Clinical examination at that 
time showed the veteran's lungs to be clear to auscultation.  
There was some increased intensity of the 2nd cardiac heart 
sound, but no murmurs or gallops were present.  There was a 
midline epigastric scar on examination of the abdomen.  The 
extremities were not edematous, and the peripheral pulses 
were essentially unremarkable, except for a slightly 
diminished posterior tibial pulse on the left.  The examiner 
found no significant change between the veteran's chest X-
rays of April 1994 and the films of May 1997.  Despite the 
veteran's complaint that his breathing is worse and that he 
is unable to walk more than half a block because of his 
breathing, the clinical findings and pulmonary function tests 
do not show such a significant diminution in his respiratory 
function as to support a finding of disability greater than 
that currently assessed.  

Although the veteran complains of pain and functional 
impairment associated with his service-connected 
disabilities, his right operative hernia scar is only mildly 
symptomatic, and his shell fragment wound residuals are 
essentially static, although productive of some functional 
impairment.  As indicated above, much of his currently 
manifested organic symptomatology is attributable to 
disabilities for which service connection is not in effect.  
It bears emphasis that a total compensation rating is for 
application only where the service-connected disabilities, 
not the combined effects of service-connected and nonservice-
connected disabilities, render the veteran unemployable.  

The Board observes that the veteran has been treated for a 
number of nonservice-connected disabilities in recent years.  
For example, when he was seen at a VA outpatient clinic in 
September 1997, the assessment included suspected 
hypothyroidism, peptic ulcer disease, glaucoma, and 
noninsulin-dependent diabetes mellitus.  When examined by VA 
in October 1997, he gave a history of surgery for a 
perforated ulcer in about 1977.  The record shows continuing 
treatment for hypothyroidism, which was diagnosed by VA on an 
endocrinology consultation in October 1993.  He has also been 
diagnosed with actinic damage of the skin of his face, neck, 
arms and hands due to sun exposure.  The record - especially 
medical reports from the 1980's submitted to the Railroad 
Retirement Board - show that he has a history of psychiatric 
problems that are unrelated to his service-connected post-
traumatic stress disorder.  Moreover, his back and lower 
extremity complaints are mostly due to his post service 
injuries, especially his fall from a railroad car in 1982.  
In a letter to the veteran dated in March 1989, the Railroad 
Retirement Board stated that in June 1988, the veteran was 
found to be totally disabled from February 1987.  It would 
seem that entitlement to railroad disability retirement could 
not be predicated solely on his service-connected 
disabilities but must be based on post service work-related 
injury.  

It also bears emphasis that by unemployable is meant the lack 
of the physical and mental capabilities necessary to secure 
or follow any substantially gainful occupation.  The fact 
that a claimant is unemployed is not sufficient, even where, 
as here, he has been unemployed for some time.  The record 
simply does not demonstrate that the veteran is unemployable 
due solely to his service-connected disabilities, although he 
certainly has some functional impairment due to them.  If the 
veteran is now unemployable, it is for reasons not due to 
service.  It follows that his claim for a total compensation 
rating based on unemployability must be denied.  


ORDER

An increased evaluation for residuals of a shell fragment 
wound of the right upper posterior chest, Muscle Group II, is 
denied.  

An increased evaluation for residual scarring due to a shell 
fragment wound of the left knee is denied.  

An increased (compensable) evaluation for residuals of a 
shell fragment wound of the neck with retained foreign body 
is denied.  

An increased (compensable) evaluation for postoperative 
residuals of a right inguinal hernia (other than an operative 
scar) is denied.  

A 10 percent evaluation is granted for a right operative 
hernia scar, subject to controlling regulations governing the 
payment of monetary benefits.  

A total rating based on unemployability due to service-
connected disabilities is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

- 13 -


- 1 -


